Exhibit 10.1
 
*PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
CORN OIL AGENCY AGREEMENT
 
THIS CORN OIL AGENCY AGREEMENT (this “Agreement”) is made and entered into as of
November 12, 2010 by and between Southwest Iowa Renewable Energy, LLC, an Iowa
limited liability company (“Producer”), and Bunge North America, Inc., a New
York corporation (“Bunge”) (each of Producer and Bunge, a “Party” and
collectively, the “Parties”).
 
RECITALS
 
A.            Producer operates an ethanol production facility located near
Council Bluffs, Iowa (the “Facility”) and intends to install a corn oil
extraction system at the Facility.
 
B.            Bunge is regularly engaged in the business of marketing ethanol,
vegetable oil, grain and feed products throughout the world.
 
C.            As of the date of this Agreement, Bunge is a Member of Producer
pursuant to the Third Amended and Restated Operating Agreement of Producer dated
July 17, 2009 (“Operating Agreement”).
 
D.            Producer desires to engage, and Bunge desires to provide, the
services of Bunge to market as an agent all corn oil produced by the Facility
(“Corn Oil”).
 
E.           The Parties desire that Bunge will provide such services in
accordance with the terms set forth in this Agreement.
 
AGREEMENT
 
Therefore, the Parties agree:
 
1.           Exclusive Agent.  Subject to the terms of this Agreement, Bunge
will have the exclusive right to market, and Producer will solely utilize the
services of Bunge to market, all Corn Oil during the Term (as defined in
Section 4.1 hereof).


2.           Corn Oil Marketing Policy; Contracts.


2.1   Corn Oil Marketing Policy.  Producer and Bunge will mutually agree upon a
Corn Oil marketing policy setting forth the guidelines and parameters within
which Bunge will provide the services set forth in this Agreement as agent of
Producer for the Facility (the “Policy”).  The Policy shall include, among other
things, obligations of Producer to deliver to Bunge written estimates of Corn
Oil production at the Facility a reasonable period of time prior to such
production, the establishment of daily bids, credit limits, forward contracting
limits, risk management guidelines and other daily operating parameters.

 
1

--------------------------------------------------------------------------------

 

2.2   Agency Services.  To the extent that Producer meets its obligations set
forth in Section 2.3, Bunge will provide the following services (the “Services”)
to Producer:


(a)           Negotiate and execute in the name of and on behalf of Producer,
contracts, arrangements and agreements for the sale of Corn Oil (“Contracts”);


(b)           Schedule and arrange, on Producer’s behalf and at Producer’s sole
expense, the shipping and timely delivery of all Corn Oil sold on a basis other
than FOB Facility;


(c)           Make reasonable efforts to review the creditworthiness of Corn Oil
purchasers in accordance with reasonable guidelines established by Producer;


(d)           Invoice all purchasers of Corn Oil on Producer’s behalf, and
assist Producer with the management and collection of accounts receivable for
Corn Oil sales; and


(e)           Use commercially reasonable efforts to negotiate Contracts that
maximize the sale price and minimize related costs, subject to prevailing market
conditions and in accordance with the Policy.  Producer acknowledges that Bunge
will use its reasonable judgment in making such negotiating decisions.


2.3   Producer’s Obligations.  In connection with Bunge’s provision of the
Services, Producer will:


(a)           Produce Corn Oil that meets the “Production Standards” set forth
in Exhibit A hereto;


(b)           Provide Bunge with estimates of Corn Oil production at the
Facility a reasonable period of time prior to such production and provide Bunge
with reasonable advance notice of any circumstances that would reasonably be
expected to materially affect Corn Oil production at the Facility;


(c)           Determine the weight of all Corn Oil using scales at the Facility
that are inspected and certified as required by applicable law;


(d)           Pay all shipping and delivery charges arranged by Bunge for sales
of Corn Oil; and


(e)           Abide by any terms of the Policy applicable to Producer.


2.4   Title.  Producer will hold all title to, and bear all risk of loss and
responsibility for, all Corn Oil until and to the extent that title, risk of
loss, and responsibility pass to a purchaser of Corn Oil in accordance with the
terms of any sales contract negotiated by Bunge in accordance with the terms of
this Agreement.  Bunge will not be responsible for any failure of Corn Oil to
comply with the terms of any sales contract negotiated by Bunge hereunder which
complies with this Agreement.

 
2

--------------------------------------------------------------------------------

 

2.5   Contract Commitments.  All Contracts negotiated by Bunge shall be
consistent with the Policy, unless the general manager of the Facility approves
in advance any Contract terms inconsistent with the Policy.  Bunge will not be a
party to, or have any liability or obligation to any purchaser or to Producer
under Contracts which are executed in compliance with the terms of this Section
2 and Producer will bear all risk of loss, for non-payment or otherwise, under
the terms of such Contracts.  Bunge shall be entitled to rely on Corn Oil
production estimates provided by Producer pursuant to Section 2.3(b) and Bunge
will not have any liability or obligation to any purchaser or to Producer with
respect to any Contract to deliver a specified amount of Corn Oil sold under any
such Contracts which are executed in compliance with the terms of this Section
2, including, without limitation, the inability of Producer to supply amounts of
Corn Oil in compliance with the terms of such Contracts.


2.6   Other Activities of Bunge. Producer understands that Bunge is in the
business of marketing Corn Oil for itself and for other third parties outside
the terms of this Agreement and that Bunge may negotiate Contracts in the same
markets where Bunge sells its own or other parties’ Corn Oil.


2.7   Sales to Bunge.  Producer and Bunge may, from time to time, mutually agree
that Bunge will purchase certain quantities of Corn Oil for its own account
(including for resale to third parties in contracts which are not Contracts
subject to this Agreement).  In such cases, Bunge will pay to Producer the
current fair market value of such Corn Oil as determined by the Parties.


2.8           Compliance with Policy.  Neither Bunge nor its Affiliates shall be
in breach of this Agreement or liable to Producer under this Agreement to the
extent Bunge acts in accordance with the Policy or in accordance with directions
given by Producer’s board of directors or general manager.


3.   Compensation.


3.1           Marketing Fee.  On or before the 10th day of each month during the
Term, Producer will pay to Bunge a fee (the “Marketing Fee”) equal to * per
pound of Corn Oil sold during the immediately preceding month; provided that at
any time that the outstanding principal balance of advances drawn by SIRE,
solely with respect to advances drawn in order to pay for the corn oil
extraction system that is intended to produce the Corn Oil, under that certain
Subordinated Revolving Credit Note dated August 26, 2009 between Producer and
Bunge N.A. Holdings, Inc. is equal to or greater than One Million Dollars
($1,000,000), then the Marketing Fee will be equal to * per pound of Corn Oil
sold during the immediately preceding month.


* OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


3.2           Payment.  Producer will pay the Marketing Fee by wire
transfer.  Interest will accrue on amounts past due at a rate per annum equal to
the lesser of (a) the prime rate, as reported from time to time by the Wall
Street Journal plus 2%, and (b) the highest rate permitted

 
3

--------------------------------------------------------------------------------

 

by law.  All amounts due to Bunge under this Agreement will be paid without
setoff, counterclaim or deduction.


3.3   Adjustments. Beginning on the third anniversary of the Effective Date of
this Agreement and on each anniversary thereafter, the Marketing Fee will be
increased (or decreased) by an amount equal to *.


* OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


3.4   Tax. For purposes of personal property taxation and/or assessment or other
taxation, if any, any tax assessed on Corn Oil produced under this Agreement
will be the responsibility of Producer, and at no time will Bunge be responsible
for the payment of any such tax.


4.   Term and Termination.


4.1   Term.  The initial term of this Agreement will begin upon execution of
this Agreement by both Parties and, unless earlier terminated in accordance with
the terms hereof, will expire upon the third anniversary of the Effective
Date.  Unless earlier terminated in accordance with this Agreement, this
Agreement will automatically renew for successive three-year terms thereafter
unless either Party gives written notice to the other Party of its election not
to renew, no later than 180 days prior to the expiration of the initial term or
the then current renewal term, as applicable.  The “Term” will be the total of
the initial term of this Agreement and any renewal terms.  The “Effective Date”
will be the date that the corn oil extraction system that Producer plans to
install at the Facility begins producing commercially viable quantities of Corn
Oil, or such other date agreed by the Parties in writing.


4.2   Termination Rights.


(a)            Either Party may terminate this Agreement immediately upon notice
to the other Party if such other Party has (i) materially breached any
representation, warranty, or obligation under this Agreement, and (ii) failed to
remedy such breach within 30 days after the terminating Party has given notice
of such breach, or if such breach cannot reasonably be cured within such 30-day
period, such other Party has failed to commence and diligently pursue remedy of
the breach and failed to remedy such breach not later than 120 days after the
terminating Party has given notice of such breach.
 
(b)            Bunge may terminate this Agreement immediately upon notice to
Producer if Producer fails to pay any amount due under this Agreement within 15
days after Bunge gives Producer notice of such nonpayment.
 
(c)            Bunge may terminate this Agreement immediately upon notice to
Producer: (i) if the Effective Date has not occurred on or before April 1, 2011;
and/or (ii) upon the occurrence of a Dissolution Event (as defined in Article X
of the Operating Agreement).
 

 
4

--------------------------------------------------------------------------------

 

(d)            Either Party may terminate this Agreement immediately upon notice
to the other Party if (i) such other Party files a petition for adjudication as
a bankrupt, for reorganization or for an arrangement under any bankruptcy or
insolvency law; (ii) an involuntary petition under such law is filed against
such other Party and is not dismissed, vacated or stayed within 60 days
thereafter; or (iii) such other Party makes an assignment of all or
substantially all of its assets for the benefit of its creditors.
 
(e)            Bunge may terminate this Agreement immediately upon notice to
Producer if there is a Change in Control of Producer. A “Change of Control”
occurs upon any of: (i) a sale of all or substantially all of the assets of
Producer; (ii) a merger or consolidation involving Producer, excluding a merger
or consolidation after which 50% or more of the outstanding equity interests of
Producer continue to be held by the same holders that held 50% of more of the
outstanding equity interests of Producer immediately before such merger or
consolidation, or (iii) any issuance and/or acquisition of equity interests of
Producer that results in a person or entity holding 50% or more of the
outstanding equity interests of Producer, excluding any persons or entities that
held 50% or more of the outstanding equity interests of Producer immediately
before such acquisition and, with respect to Producer, excluding Bunge.
 
(f)            Either Party may terminate this Agreement in accordance with
Section 9.3 hereof.
 
(g)            Producer may terminate this Agreement immediately upon notice to
Bunge if there is a Change in Control of Producer upon payment to Bunge of an
amount equal to *.
 
* OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
4.3           Survival. The provisions of this Agreement which expressly or by
their nature survive expiration or termination of this Agreement, including, but
not limited to, Sections 3.2, 4, 6, 7, 11 and 12, will remain in effect after
the expiration or termination of this Agreement.


5.           Covenants of Producer. Producer covenants to Bunge that it will use
commercially reasonable efforts to ensure that the corn oil extraction system
that Producer intends to install at the Facility will be fully operational no
later than April 1, 2011.


6.           Representations and Warranties. Each Party represents and warrants
to the other Party that (a) all necessary corporate action has been taken to
authorize the execution, delivery and performance of this Agreement by the
representing Party; and (b) the execution, delivery and performance of this
Agreement by the representing Party does not, and will not, violate or
constitute a breach of or default under any Governmental Requirement (as defined
in Section 16.5) or any indenture, contract or other instrument to which its
assets are bound or to which the representing Party's business is subject.


 
5

--------------------------------------------------------------------------------

 

7.   Limitation of Liability.
 
7.1   General Disclaimer.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, BUNGE
MAKES NO STATUTORY, WRITTEN, ORAL, EXPRESSED OR IMPLIED WARRANTIES,
REPRESENTATIONS OR GUARANTEES OF ANY KIND CONCERNING THE SERVICES PROVIDED BY
BUNGE OR ITS AFFILIATES UNDER THIS AGREEMENT.  EXCEPT AS EXPRESSLY PROVIDED IN
THIS AGREEMENT, NEITHER BUNGE NOR ITS AFFILIATES WILL BE LIABLE TO PRODUCER OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES ARISING OUT OF, RELATING TO OR RESULTING
FROM SERVICES PROVIDED UNDER THIS AGREEMENT OR THE FAILURE TO PROVIDE SERVICES
UNDER THIS AGREEMENT, EXCEPT TO THE EXTENT SUCH DAMAGES ARISE OUT OF OR RESULT
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF BUNGE; PROVIDED, THAT THE
AGGREGATE AMOUNT OF ALL SUCH DAMAGES UNDER THIS AGREEMENT IN ANY FISCAL YEAR
WILL NOT EXCEED THE AMOUNT OF THE MARKETING FEE IN SUCH FISCAL YEAR.  THE
REMUNERATION TO BE PAID FOR THE SERVICES TO BE PERFORMED REFLECTS THIS
LIMITATION OF LIABILITY.


7.2   Consequential Damages.  IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER OR ANY OTHER PERSON OR ENTITY FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL
DAMAGES UNDER ANY CIRCUMSTANCES.


8.           Remedies.


8.1   Suspend Performance. Bunge may suspend its performance under this
Agreement until Producer has paid all amounts due under this Agreement if
Producer fails to pay any amount within 15 days after the date when such amount
is due and uncured under this Agreement.


8.2   Specific Enforcement. The Parties shall have the right and remedy to seek
to have the provisions of this Agreement specifically enforced by any court
having equity jurisdiction without the necessity of posting any bond, it being
acknowledged and agreed by the parties that the scope of the provisions of this
Agreement are reasonable under the circumstances.


8.3   Rights Not Exclusive. No right, power or remedy conferred by this
Agreement will be exclusive of any other right, power or remedy now or hereafter
available to a Party at law, in equity, by statute or otherwise.


9.   Force Majeure.


9.1   Definition of Force Majeure Event. Each Party is excused from performing
its obligations under this Agreement to the extent that such performance is
prevented by an act or event (a “Force Majeure Event”) whether or not foreseen,
that: (i) is beyond the reasonable control of, and is not due to the fault or
negligence of, such Party, and (ii) could not have been avoided by such Party’s
exercise of due diligence, including, but not limited to, a labor controversy,
strike, lockout, boycott, transportation stoppage, action of a court or public
authority, fire, flood, earthquake, storm, war, civil strife, terrorist action,
epidemic, or act of God; provided that a Force Majeure Event will not include
economic hardship, changes in market conditions, or insufficiency of funds.
Notwithstanding the foregoing sentence, a Force Majeure Event does not

 
6

--------------------------------------------------------------------------------

 

excuse any obligation to make any payment required by this Agreement (including
without limitation Section 5.1(d) and will not affect Bunge’s right to terminate
this Agreement pursuant to Section 6.2(c)(i).
 
    9.2   Conditions Regarding Force Majeure Event. A Party claiming a Force
Majeure Event must: (i) use commercially reasonable efforts to cure, mitigate,
or remedy the effects of its nonperformance; provided that neither Party will
have any obligation hereunder to settle a strike or labor dispute; (ii) bear the
burden of demonstrating its existence; and (iii) notify the other Party of the
occurrence of the Force Majeure Event as quickly as reasonably possible, but no
later than five business days after learning of the occurrence of the Force
Majeure Event. Any Party that fails to notify the other Party of the occurrence
of a Force Majeure Event as required by this Section 11 will forfeit its right
to excuse performance of its obligations due to such Force Majeure Event. When a
Party claiming a Force Majeure Event is able to resume performance of its
obligations under this Agreement, it will immediately give the other Party
notice to that effect and resume performance.
 
    9.3   Third Parties; Termination. During any period that a Party claiming a
Force Majeure Event is excused from performance under this Agreement, the other
Party may accept performance from other parties as it may reasonably determine
under the circumstances. If a Party has not performed under this Agreement due
to a Force Majeure Event for twelve consecutive months or more, the other Party
may terminate this Agreement immediately upon notice to the non-performing
Party.


10.  Insurance.
 
    10.1   Other Required Coverage.


(a)            Each Party will maintain automobile liability insurance covering
owned, hired, and non-owned vehicles against claims for bodily injury, death and
property damage, with a combined single limit of not less than $1,000,000, or
equivalent coverage using split limits.  Such insurance will name the other
Party, its parents, subsidiaries and Affiliates as additional insureds
thereunder, and will be primary and non-contributory to any other insurance
available to such other Party, its parents, subsidiaries and Affiliates as
insureds or otherwise.
 
(b)            Each Party will maintain commercial general liability insurance
(including, without limitation, coverage for Contractual Liability and
Products/Completed Operations) against claims for bodily injury, death and
property damage, with limits of not less than $1,000,000 for each occurrence and
$1,000,000 in the General and Products/Completed Operations Aggregate. Such
insurance will name the other Party, its parents, subsidiaries and Affiliates as
additional insureds there under, and will be primary and non-contributory to any
other insurance available to such other Party, its parents, subsidiaries and
Affiliates as insureds or otherwise.
 
(c)            An excess or umbrella liability policy with a limit of not less
than $2,000,000 per occurrence and $2,000,000 aggregate. Such excess or umbrella
liability policy
 

 
7

--------------------------------------------------------------------------------

 

shall follow form with the primary liability policies, and contain a drop-down
provision in case of impairment of underlying limits.
 
(d)            Notwithstanding the provisions of Section 12.1(b) and (c), each
Party’s total coverage under both its commercial general liability insurance in
Section 12.1(b) and excess or umbrella liability policy in Section 12.1(c) must
have combined limits together totalling $4,000,000 for each occurrence and
$4,000,000 aggregate.
 
(e)            Worker’s Compensation insurance providing statutory benefits for
injury or disease in the state(s) of operation of the Parties, and Employer’s
Liability with limits of at least $500,000 for individual injury or disease,
with an aggregate of $500,000 for disease.
 
(f)            Each Party waives all rights against the other Party and its
employees and agents for all losses and damages caused by, arising out of or
resulting from any of the perils or causes of loss of the Party covered by the
policies contemplated by Section 12.1 and any other property insurance covering
the Party applicable to the Facility.
 
    10.2   Insurance Policy Requirements. All insurance policies required by
this Agreement will (a) provide coverage on an “occurrence” basis; (b) provide
that no cancellation, non-renewal or change will be effected without giving the
other Party at least thirty days’ prior written notice; and (c) be valid and
enforceable policies issued by insurers of recognized responsibility, properly
licensed in the State where the Facility is located, with an A.M. Best’s Rating
of A- or better and Class VII or better. Such insurance policies will not
contain a cross-liability exclusion or an exclusion for punitive or exemplary
damages where insurable under law. Prior to the Effective Date and, thereafter,
within five business days of renewal, certificates and endorsements of such
insurance will be delivered to the other Party, as appropriate, as evidence of
the specified insurance coverage. From time to time, upon a Party’s request, the
other Party will provide the requesting Party, within five business days, a
certified duplicate original of any policy required to be maintained hereunder.


11.           Relationship of Parties. This Agreement creates no relationship
other than those of producer/seller and purchaser between the Parties hereto.
Except as expressly provided herein, there is no partnership, joint venture or
other joint or mutual enterprise or undertaking created hereby and neither
Party, or any of such Party’s representatives, agents or employees, will be
deemed to be the representative or employee of the other Party. Except as
expressly provided herein or as otherwise specifically agreed in writing,
neither Party will have authority to act on behalf of or bind the other Party.


12.       Confidentiality.


    12.1   Definition of Confidential Information. The term “Confidential
Information” means all material or information relating to a Party’s business
operations and affairs (including trade secrets) that such Party treats as
confidential. Without limiting the generality of the foregoing, all information
regarding quantities of Corn Oil produced and any pricing matter under this
Agreement will be deemed to be Confidential Information of the appropriate
Party.

 
8

--------------------------------------------------------------------------------

 

    12.2   Use of Confidential Information. During the Term and for three years
thereafter, neither Party will (a) use any Confidential Information of the other
Party for any purpose other than in accordance with this Agreement or for its
and its Affiliates internal business purposes, or (b) disclose Confidential
Information to any Person, except to its personnel who are subject to
nondisclosure obligations comparable in scope to this Section 12 and who have a
need to know such Confidential Information in order to perform under this
Agreement. Notwithstanding the foregoing, the Parties acknowledge that Bunge
and/or its Affiliates may perform services for other third parties similar to
the services provided to Producer hereunder and that the use by Bunge and/or its
Affiliates of any Confidential Information regarding the services provided under
this Agreement in the course of the provision of such services to other third
parties and for Bunge’s and its Affiliates’ internal business purposes shall not
be considered a violation of this Section 12; provided, that such use of
Producer’s Confidential Information may not be to the competitive disadvantage
of Producer.


    12.3   Disclosure of Confidential Information. Notwithstanding Section 12.2,
either Party may use for any purpose or disclose any material or information
that it can demonstrate (i) is or becomes publicly known through no act or fault
of such Party; (ii) is developed independently by such Party without reference
to the other Party’s Confidential Information; (iii) is known by such Party when
disclosed by the other Party, and such Party does not then have a duty to
maintain its confidentiality; or (iv) is rightfully obtained by such Party from
a third party not obligated to preserve its confidentiality who did not receive
the material or information directly or indirectly from the other Party. A Party
also may disclose the other Party’s Confidential Information to the extent
required by a court, law, legal or administrative process or by other
governmental authority, provided that the disclosing Party (a) gives the other
Party advance written notice of the disclosure, (b) uses reasonable efforts to
resist disclosing the Confidential Information, (c) cooperates with the other
Party on request to obtain a protective order or otherwise limit the disclosure,
and (d) as soon as reasonably possible, provides a letter from its counsel
confirming that such Confidential Information is, in fact, required to be
disclosed.
 
    12.4   Injunctive. Relief. Each Party acknowledges and agrees that its
breach or threatened breach of any provision of this Section 12 would cause the
other Party irreparable injury for which it would not have an adequate remedy at
law. In the event of a breach or threatened breach, the nonbreaching Party will
be entitled to injunctive relief in addition to all other remedies it may have
at law or in equity.


13.       Governing Law.
 
    13.1   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa, excluding any applicable
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state.
 
    13.2   Notice of Dispute. If any dispute shall arise under or in connection
with this Agreement, the Parties hereto agree to follow the procedures set forth
in this Section 13.2 in an effort to resolve the dispute prior to the
commencement of any formal proceedings; provided, however, that either Party may
institute judicial proceedings seeking equitable relief or remedies without
following the procedures set forth herein. The Parties shall attempt in good
faith to

 
9

--------------------------------------------------------------------------------

 

resolve any dispute arising out of or relating to this Agreement, the breach,
termination, or validity hereof, or the transactions contemplated herein
promptly by negotiation between representatives who have authority to settle the
controversy. Any Party may give the other Party written notice that a dispute
exists (a “Notice of Dispute”) setting forth a statement of such Party’s
position. Within twenty (20) business days of the delivery of the Notice of
Dispute, representatives of the Parties shall meet at a mutually acceptable time
and place, and thereafter as long as they both reasonably deem necessary, to
exchange relevant information and attempt to resolve the dispute. If the matter
has not been resolved within thirty (30) days of the disputing party’s
delivering its Notice of Dispute, the dispute shall be referred to the Boards of
Directors or Managers of Producer and Bunge who shall within twenty (20)
additional days meet to attempt in good faith to resolve the dispute.
 
13.3   Mediation. If the matter still has not been resolved within sixty (60)
days of the delivery of the Notice of Dispute, then any Party may seek to
resolve the dispute through mediation administered by the Commercial Mediation
Rules of the American Arbitration Association. If the Parties fail to resolve
the dispute within twenty-one (21) days after starting mediation, then either
Party may initiate appropriate proceedings to obtain a judicial resolution of
the dispute.
 
13.4   Negotiations; Jurisdictional Matters. If a representative of any Party
intends to be accompanied at a meeting by an attorney, the other negotiator
shall be given at least three (3) business days’ notice of such intention and
may also be accompanied by an attorney. All negotiations pursuant to this clause
are confidential and shall be treated as compromise and settlement negotiations
for purposes of the Federal Rules of Evidence and similar state rules of
evidence. Any proceeding initiated by either Party hereto shall be commenced and
prosecuted in the United States District Courts for the Eastern District of
Missouri or the Western District of Iowa or the state courts in St. Louis
County, Missouri or Des Moines, Iowa and any courts to which an appeal may be
taken, and each Party hereby consents to and submits to the personal
jurisdiction of each of such courts.
 
13.5   Waiver of Jury Trial. EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
A TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


14.           Indemnification.


14.1   Indemnification By Producer. Producer agrees to indemnify and hold Bunge
harmless from any Loss suffered or incurred by Bunge arising out of, or in any
way relating to:


   (a)           Contracts and the obligations of Producer thereunder (including
any claims regarding the Corn Oil sold thereunder);
 
   (b)           Producer’s use or possession or operations on or at, or any
action or failure to act at, the Facility;
 

 
10

--------------------------------------------------------------------------------

 

  (c)           any personal injury or property damage related to the use,
possession, condition of, disposal of, physical contact with or exposure to any
products manufactured at the Facility;
 
  (d)           injuries or alleged injuries suffered by Producer’s employees
whether at the Facility or elsewhere and whether or not under the direction of
Bunge and/or the Producer;
 
  (e)           any violation or alleged violation of any Governmental
Requirement by Producer, or
 
  (f)           any claim or allegation that the making, use, sale or offer of
sale of Corn Oil infringes or has infringed at any time upon any claims under
patents or other intellectual property rights held by any other party;
 
unless and to the extent such Loss was directly caused by Bunge’s gross
negligence or willful misconduct and in each case only to the extent Bunge is
not otherwise compensated for such Loss by applicable insurance (to the extent
actually paid).
 
14.2   Indemnification By Bunge. Bunge agrees to indemnify and hold Producer
harmless from any Loss suffered or incurred by Producer arising out of, or in
any way relating to:


  (a)            injuries or alleged injuries suffered by Bunge’s employees, or
leased or subcontracted by Bunge, whether at the Facility or elsewhere;
 
  (b)            any violation or alleged violation of any Governmental
Requirement by Bunge.
 
unless and to the extent such Loss was directly caused by Producer’s gross
negligence or willful misconduct and in each case only to the extent Producer is
not otherwise compensated for such Loss by applicable insurance (to the extent
actually paid).
 
14.3   Mutual Indemnification. Each Party shall indemnify, defend and hold the
other Party harmless from all liabilities, costs and expenses (including,
without limitation, attorneys fees) that such Party may suffer, sustain or
become subject to as a result any misrepresentation or breach of warranty,
covenant or agreement of the indemnifying Party contained herein or the
indemnifying Party’s gross negligence or willful misconduct in performance of
its obligations under this Agreement.


14.4   Employees, Affiliates, Etc. A party’s indemnification of the other party
pursuant to this Section 14 will also run in favor of such indemnified party’s
officers, directors, employees, agents and representatives, and indemnification
claims may be made hereunder by any of such parties or by the indemnified party
on such third parties’ behalf.


14.5   Definitions. For purposes of this Agreement:


  (a)            “Governmental Requirement” means all laws, statutes, codes,
ordinances and governmental rules, regulations and requirements of any
governmental authority that are
 

 
11

--------------------------------------------------------------------------------

 

applicable to the Parties, the property of the Parties or activities described
in or contemplated by this Agreement.
 
  (b)            “Loss” means any claim, loss, cost, expense, liability, fine,
penalty, interest, payment or damage, including but not limited to reasonable
attorneys’ fees, accountants’ fees and any cost and expense of litigation,
negotiation, settlement or appeal.
 
  (c)            “Affiliate” means a Person that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, the party specified, with “control” or “controlled” meaning the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or voting interests, by contract or otherwise.
 
  (d)            “Person” means any individual, general partnership, limited
partnership, limited liability company, joint venture, trust, business trust,
cooperative, association or other entity of whatever nature.
 
15.   Notices. All notices required or permitted under this Agreement will be in
writing and will be deemed given and made: (i) if by personal delivery, on the
date of such delivery, (ii) if by facsimile, on the date sent (as evidenced by
confirmation of transmission by the transmitting equipment), (iii) if by
nationally recognized overnight courier, on the next business day following
deposit, and (iv) if by certified mail, return receipt requested, postage
prepaid, on the third business day following such mailing; in each case
addressed to the address or facsimile number shown below for such Party, or such
other address or facsimile number as such Party may give to the other Party by
notice:
 
 
 

  If to Bunge:    If to Producer:             Bunge North America, Inc.
Southwest Iowa Renewable Energy, LLC     11720 Borman Drive 10868 189th Street  
  St. Louis, Missouri 63146                                               
Council Bluffs, Iowa 51503     Attn: Vice President, Biofuels    Attn: General
Manager     Facsimile: 314-292-2110    Facsimile: (712) 366-0394            
with copy to:     with copy to:             Bunge North America, Inc.   David E.
Gardels, Esq.     11720 Borman Drive   Husch Blackwell LLP     St. Louis,
Missouri 63146    1620 Dodge Street, Suite 2100     Attn: General Counsel 
Omaha, NE 68102     Facsimile: (314) 292-2521    Facsimile: (402) 964-5050  

 
16.   Entire Agreement; No Third Party Beneficiaries. This Agreement constitutes
the entire agreement between the Parties with respect to the subject matter
hereof and supersedes all prior agreements and understandings, both written and
oral, between the Parties with respect to the subject matter hereof. This
Agreement does not, and is not intended to, confer any rights or remedies upon
any person other than the Parties.

 
12

--------------------------------------------------------------------------------

 



17.   Amendments; Waiver. The Parties may amend this Agreement only by a written
agreement of the Parties. No provision of this Agreement may be waived, except
as expressly provided herein or pursuant to a writing signed by the Party
against whom the waiver is sought to be enforced. No failure or delay in
exercising any right or remedy or requiring the satisfaction of any condition
under this Agreement, and no “course of dealing” between the Parties, operates
as a waiver or estoppel of any right, remedy or condition. A waiver made in
writing on one occasion is effective only in that instance and only for the
purpose that it is given and is not to be construed as a waiver on any future
occasion or against any other person.


18.   Assignment. No Party may assign this Agreement, or assign or delegate any
of its rights, interests, or obligations under this Agreement, voluntarily or
involuntarily, whether by merger, consolidation, dissolution, operation of law,
or any other manner, without the prior written consent of the other Party, and
any purported assignment or delegation without such consent will be void.
Despite the prior sentence, Bunge may assign this Agreement, or assign or
delegate any of its rights, interests, or obligations under this Agreement, to
any of its Affiliates without Producer’s prior written consent. Subject to the
preceding sentences in this Section 20, this Agreement binds and benefits the
Parties and their respective permitted successors and assigns.


19.   Severability. If a court or arbitrator with proper jurisdiction determines
that any provision of this Agreement is illegal, invalid, or unenforceable, the
remaining provisions of this Agreement remain in full force. The Parties will
negotiate in good faith to replace such illegal, invalid, or unenforceable
provision with a legal, valid, and enforceable provision that carries out the
Parties’ intentions to the greatest lawful extent under this Agreement.


20.   Interpretation. Each Party has been represented by counsel during the
negotiation of this Agreement and agrees that any ambiguity in this Agreement
will not be construed against one of the Parties.


21.   Further Assurances. Each Party will execute and cause to be delivered to
the other Party such instruments and other documents, and will take such other
actions, as the other Party may reasonably request for the purpose of carrying
out or evidencing any of the transactions contemplated by this Agreement.


22.   Counterparts. This Agreement may be executed by the Parties by facsimile
and in separate counterparts, each of which when so executed will be deemed to
be an original and all of which together will constitute one and the same
agreement.


[signatures on following page]

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed the
day and year first above written.
 
 

BUNGE NORTH AMERICA, INC.   SOUTHWEST IOWA RENEWABLE       ENERGY, LLC          
By: /s/ Eric Hakmiller      By: /s/ Brian T.
Cahill                                                                 Name:
Eric Hakmiller       Name: Brian T. Cahill           Title: Vice President Bunge
Biofuels         Title: CEO / General Manager          

 
 
                                                             
                                                                    
                                                                    

 
14

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Production Standards
 
 

        Test Method    Free Water & Sediment    <   2.5%    See Attached Method
   Moisture    <   0.75%   AOCS Ca 2e-84    Free Fatty Acid   < 15%    AOCS Ca
5a-40    Phosphorus [ppm]     < 30                                          
AOCS Ca 20-99    Sulfur [ppm]     < 30                                          
AOCS Ca 17-01                            MIU    <  2.5%  
Combination
of the
following
 AOCS Ca 2f-93
AOCS Ca 3a-46
AOCS Ca 6b-53
  Odor                
Free from rancid, musty, paint-like,
soapy, fishy, or other undesirable
odors
     

 
             

Free Water & Sediment Test Method for Corn Oil


1.
Heat a 200 mL test sample of oil to 38o C (or 100o F)



2.
Transfer one 100 mL sample into each of two centrifuge tubes having graduations
of 1.0 mL for pear-shaped tubes or a capillary tip capable of measuring a
minimum of 1.0 mL for corn-shaped tubes



3.
Place the tubes in the buckets of the centrifuge opposite each other to
establish a balanced condition.  Adjust the speed setting to give a radial
acceleration force (rcf) of 800.  To determine speed setting, see below.



4.
Spin the samples in the centrifuge for 10 minutes.



5.
Read and record the water and sediment at the bottom of the tubes to the nearest
0.5 mL.  Average the two results.



6.
Report the average water and sediment test result as a percentage of the total
sample.

 

  Determining Centrifuge Speed Setting                   RPM Calculator        
          Diameter of swing (inches)        Diameter of swing (centimeters)    
Relative Centrifugal Force (rcf)           800   Relative Centrifugal Force
(rcf)       800                      RPM Setting            _____            RPM
Setting                   _____  

 
--To use calculator, fill in either the blue box with the centrifuge diameter in
inches or the green box with the centrifuge diameter in centimeters.  The rpm
setting will be calculated for you in the corresponding yellow box.


--To get the “diameter of swing” for your centrifuge, multiply the distance
between the center of the head and the extended tip of an installed centrifuge
tube by two.

 
15

--------------------------------------------------------------------------------

 

Table 1 Rotation Speeds Applicable for Centrifuges of
Various Diameters of Swing
 
 
 

     Diameters of Swing*         RPM at 800           in.          cm    ref    
      12           30.5    2160           13           33.0   2080          
14           35.6   2000           15           38.1   1930          
16           40.6   1870           17           43.2   1820          
18           45.7   1770           19           48.3   1720          
20           50.8   1680               21           53.3       1640          
    22           55.9       1600           23           58.4   1560          
24           61.0   1530      

        *Measured between tips of opposite tubes when in rotating position




Data in Table 1 was determined using:


rpm = 265 * Ö (rcf /
d)                                                      or                                  rpm
= 422 * Ö (rcf / d)


Where:                                                                            Where:
rcf = relative centrifugal
force                                                                rcf =
relative centrifugal force
  d = diameter of swing, in
inches                                                                d =
diameter of swing, in centimeters




Example:
Centrifuge diameter
(inches)*                                                       16
Relative Centrifugal Force
(rcf)                                                   800


rpm =                  265 * sqrt (800 / 16)        = 1873.83         =1870


*measured between tips of opposite tubes when extended in rotating position










References:               ASTM D 2709 “Standard Test Method for Water and
Sediment in Middle Distillate Fuels by Centrifuge”
AOCSCa 3d-02 “Determination of Sediment in Crude Fats and Oils”




 
 
 


 

 
16

--------------------------------------------------------------------------------

 
